Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to amendment filed on 10/05/2021 of claims 1-25, 27, and 29 have been canceled and claims 30-39 have been added. Claims 26, 28, 30-39 are pending in the application.

Response to Arguments
Applicant’s arguments see pages 5-6, filed on 10/05/2021, with respect to claims 1-5, 7, 10-23 and 25-29 have been fully considered and are persuasive.  The rejections of claims 1-5, 7, 10-23 and 25-29 have been withdrawn.
Applicant’s response and arguments with respect to 101 rejections of claims 1-5, 7, 10-23 and 25-29 have been fully considered and persuasive.  The rejections are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Eric L. Lane (Reg. No. 56,399) on 10/18/21.
	Please amend the application as follows:

In the Claims:
26.	(Currently Amended) A hardware fractal system implemented as a visual mapping tool and transforming data, comprising:
one or more diocards, each diocard representing an individual idea and having a group of four fractal functions consisting of a distinctions function, a systems function, a relationships function, and a perspectives function; and
a first map comprised of the one or more diocards, the group of four fractal functions governing user interaction with respect to every diocard and at any position on the first map, at least one of the one or more diocards being a proxy for a second map comprised of at least one diocard and being expandable into the second map;
wherein one or more diocards utilizing the distinctions function define the individual idea by attributes the individual idea is comprised of and by non-attributes the individual idea is not comprised of;
wherein one or more diocards utilizing the systems function define the individual idea as part of a whole or a whole that can be broken into parts;
wherein one or more diocards utilizing the relationships function define the individual idea as having a relationship with one or more different ideas and enable users to create a relational diocard representing a single relationship between one or more diocards;

wherein the map is compressible by collapsing the one or more diocards based on one or more of:  hierarchy and perspective, and a collapsed diocard can be expanded; 
wherein collapsing a diocard causes surrounding diocards to automatically come closer to fill space on the map previously occupied by the collapsed diocard; 
wherein expanding a diocard causes surrounding diocards to move away to make space for the expanded diocard;
wherein the system is fractal across scale such that: 
at any level of scale and in any position on the map the four fractal functions govern user interaction;
each individual idea can be drawn out as a whole new system and each individual idea of the whole new system can be drawn out into another whole new system; 
and a user can zoom in indefinitely to view finer details within an individual idea or diocard; 
and wherein the coming closer and moving away of diocards is determined by assigning a gravity quotient to each diocard based on its area, clustering diocards into groups, and detecting and scoring user-generated diocard alignments such that when a user expands or collapses a diocard, the diocards move cluster by cluster with the heaviest diocards moving first and the heaviest diocards pulling other diocards.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 26, 28, 30-39 (renumbered 1-12) are allowed in light of the applicant’s arguments, applicant’s amendments and in light of the prior art made of record.
The present application is directed to systems and methods of mapping, transforming, and sharing data and ideas. The closest prior art Shum (U.S. PGPub 2014/0172864), Monroe et al. (U.S. PGPub 2012/0324347) and Jones (U.S. PGPub 2009/0282369) alone, or, in combination, fails to anticipate or render obvious the recited features of “…wherein one or more diocards utilizing the relationships function define the individual idea as having a relationship with one or more different ideas and enable users to create a relational diocard representing a single relationship between one or more diocards; wherein one or more diocards utilizing the perspectives function define the individual idea as a point having a view with respect to one or more different ideas;…wherein the system is fractal across scale such that: at any level of scale and in any position on the map the four fractal functions govern user interaction; each individual idea can be drawn out as a whole new system and each individual idea of the whole new system can be drawn out into another whole new system; and a user can zoom in indefinitely to view finer details within an individual idea or diocard; and wherein the coming closer and moving away of diocards is determined by assigning a gravity quotient to each diocard based on its area, clustering diocards into groups, and detecting and scoring user-generated diocard alignments such that when a user 
Conclusion
These features together with other limitations of the independent claim 26 is novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claim 26 are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153